Citation Nr: 1236230	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to exposure to asbestos. 

2. Entitlement to service connection for emphysema, claimed as due to exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claims on appeal.  

When this case was previously before the Board in July 2010 and September 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.

The Veteran's original claim, Notice of Disagreement (NOD) and Substantive Appeal make it clear that he contends that his COPD and emphysema are due to exposure to asbestos during active duty.  He has not contended, and the evidence does not suggest, that his COPD and emphysema are in any other way related to active duty.  When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss service connection on any basis other than as due to active duty exposure to asbestos.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's COPD is related to asbestos exposure during active duty.  

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's emphysema is related to asbestos exposure during active duty.


CONCLUSIONS OF LAW

1.  COPD, claimed as due to exposure to asbestos, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Emphysema, claimed as due to exposure to asbestos, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2006, VA informed the appellant of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, records from the Social Security Administration (SSA), and the Veteran's own statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

A VA examination with respect to the Veteran's claims was conducted in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.


Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21- 1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

The applicable section of M21-1MR also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  Id.   

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos, including due to mere service aboard naval vessels.  Moreover, medical nexus evidence is required in claims for asbestos-related disease causally linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000). 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

In the present case, the Veteran contends that he has COPD and emphysema due to exposure to asbestos during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims.  The evidence of record does not show that the Veteran has any asbestos-related lung or pleural disease, or any residuals of asbestos exposure.  Accordingly, the Board need not reach the question of whether the Veteran was exposed to asbestos during active duty.  

The Veteran's service personnel records confirm that he served aboard the USS CAYUGA.  His DD 214 reveals that his primary specialty was Ship's Serviceman, providing direct personal services by operating and managing resale activities such as ship's stores, commissary stores and navy exchanges.  In his March 2008 NOD, he stated that he was temporarily assigned to the deck division installing insulation which contained asbestos, and that he was "constantly breathing asbestos dust."  In a September 2008 statement, he remarked that his primary responsibility during his four-year enlistment was to remove the asbestos insulation from navy ships as they were being updated. 

The evidence of record contains current VA diagnoses of COPD and emphysema.  

The report of the August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and test and examination results.    

The report notes that the Veteran began smoking at age 12.  He had smoked between 0.25 and 1.5 packs per day for most of his life since age 12.  A current high resolution CT scan of the Veteran's chest resulted in a pertinent impression of no evidence of asbestos-related lung or pleural disease, and minimal paraseptal emphysema.  

The report provides a diagnosis of emphysema.  It notes that a review of the Veteran's VA records in CPRS did not reveal any diagnosis of asbestosis or residuals of asbestos exposure.  The report observes that there was a May 2007 statement that the Veteran "just found out he was exposed to asbestos during military service, heard from veteran's (sic) rep", without further elaboration.  The report points out that there was no diagnosis or note about suspicion of a diagnosis related to asbestos exposure from the provider seen that day or any other dates in the CPRS records reviewed.  

The examiner provides the medical opinion that there was no objective medical evidence of residuals of asbestos exposure.  As a rationale, the examiner points out that the Veteran's physical examination and most recent chest CT imaging results did not provide objective medical evidence of residuals of asbestos exposure.  CT findings of asbestos related lung disease or residuals were not found.  Physical examination findings were consistent with emphysema.  

The examiner also provides the opinion that the Veteran's emphysema was less likely as not (less than 50/50 probability) caused by or a result of any incident of the Veteran's military service, to include alleged asbestos exposure.  As a rationale, the examiner notes that the Veteran's high resolution chest CT scan conducted on the date of the examination did not show changes suggestive of asbestos exposure.  This CT scan, as well as prior imaging, showed the presence of emphysema, without ongoing more specific asbestos-related abnormalities.  The examiner also states that the Veteran's 37-year history of smoking was his greatest risk factor for emphysema.  The examiner reiterates that, therefore, in his opinion the Veteran's emphysema was less likely as not (less than 50/50 probability) related to any incident of the Veteran's military service, to include alleged asbestos exposure.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claims.  It is based on current examination results and a review of the medical record.  The examiner explains his opinions with references to the Veteran's active duty and post-service medical history (e.g.,  37 year history of smoking, current negative CT scan findings).  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the August 2010 VA opinion.  In fact, the record is negative for any competent medical evidence showing that the Veteran has an asbestos-related disorder or residuals of asbestos exposure, or linking the Veteran's COPD and emphysema to exposure to asbestos.

The Board is aware of the Veteran's contentions that his COPD and emphysema are related to exposure to asbestos during active duty.  However, they do not constitute medical evidence in support of his claims.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  As a result, the Veteran's assertions cannot constitute competent medical evidence that his current COPD and emphysema are related to exposure to asbestos during active duty, or that he has any asbestos-related disorder or residual of asbestos exposure.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for COPD, claimed as due to exposure to asbestos, or service connection for emphysema, claimed as due to exposure to asbestos.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for COPD, claimed as due to exposure to asbestos, is denied.

Service connection for emphysema, claimed as due to exposure to asbestos, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


